HARRIS, J.,
Dissenting. — When dissenting from the original opinion, the writer stated that “the record presented on this appeal convinces the writer that the litigants are in pari delicto.” This statement necessarily involves the idea that both the parties entered into an agreement condemned by the law; and this *223statement also necessarily involves the idea that the two parties to the agreement were equally culpable, for such is the meaning of the words “in pari delicto.” The majority of the court, speaking through Mr. Justice Johns, say:
“As we construe the record, Delia and Louis Hodler were in pari delicto in the execution of the original contract, exhibit ‘A,’ and in the proceedings to obtain the decree of divorce.”
This is equivalent to saying that the parties entered into an illegal contract, and that in making it one party was just as culpable as the other. If the contract was illegal and the parties were equally guilty, then there is no possible room for saying that Louis Hodler duressed Delia Hodler. If Louis Hodler forced Delia Hodler to sign under duress, then she could not have been in pari delicto; and if she was in pari delicto, she could not have signed under duress. In the circumstances presented here, the idea that she signed under duress cannot co-exist with the- idea that she was in pari delicto with the party duressing her. The two ideas cannot exist together, for one completely destroys the other. The suggestion that the writing of January 30, 1915, evidences duress cannot harmonize with the expressed conclusion that the parties are in pari delicto.
The case did not come on for trial in the Circuit Court until April, 1918, which was after the maturity of the note, and the decree was not rendered until August 15,1918.
- I am of the opinion that Delia Hodler did not act under duress. I agree with the conclusion that the parties are in pari delicto; but I think, for the reasons given when dissenting from the original opinion, that this suit should be dismissed without relief to either *224party. I agree with the conclusion, however, that in any view of the case the plaintiff should be required to pay one half the cost of the transcript of testimony used on the appeal.
Benson, J., concurs.